PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/816,433
Filing Date: 12 Mar 2020
Appellant(s): Prabhu et al.



__________________
Gladys Negron-Munoz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/15/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues, see page 4 of the Appeal brief, the system of McKinney (see column 2, lines 47-61 and column 5 line 31-33), is designed specifically to eliminate the displaying of the electronic programming guide and to eliminate the user making selections from the displayed electronic programming guide. The Examiner disagrees because McKinney does not implement any computer functions to prevent or eliminate the display of the electronic programming guide. 
Column 2, lines 47-61 and column 5 line 31-33 of McKinney does not teach specifically to eliminate the displaying of the electronic programming guide and to eliminate the user making selections from the displayed electronic programming guide. McKinney realizes the problem of a relative small display screen such as program includes “…very difficult to use the relatively small input keyboard. Users are prone to press wrong buttons or type in wrong spellings” and McKinney circumvents such obstacles by providing users with the ability to program a media host device from the mobile voice device through a voice-activated interface.  Secondary prior art, Kim et al, see paragraph 140 teaches using a voice input to display a recording list or display an EPG. So the teaching of the prior arts, as a whole, meets the claim requirement. 
In Page 5 of the Appeal Brief, Appellant argues Kim does not disclose or suggest to one of skill in the art “to use voice command to display a listing of program”. The Examiner disagrees. Kim et al, see paragraph 140 teaches using a voice input to display a recording list or display an EPG. So the teaching of the prior arts, as a whole, meets the claim requirement.

In Page 5 of the Appeal Brief, Appellant also argues “Should one of skill in the art desires to ‘improve’ the system of McKinney based on the teaching of Kim as the teachings within Kim specifically relate to “improve efficiency of managing electronic device for user… one of skill in the art would not arrive at the exact invention recited in claim 1”. The Examiner disagrees. Although applicant argues that a person of ordinary skill would not have had the same inventive motive as Applicant, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992). “In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.” KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007).
In page 6 of the Appeal Brief, Appellant also argues “It is noted that the naked conclusion that one would modify the McKinney system according to Kim ‘to improve efficiency of managing electronic device for user’ fails to present a prima facie case of obviousness because the offered conclusion, which relies upon nothing more than a generic reasons, does not explain in detail: a)…b)…c)…d)…”, The Examiner disagrees.
The system of McKinney et al, see figure 1, column 1, lines 22-30, teaches “…the user can dial in from the mobile device” to make program selection for DVR or television shows and movies. McKinney et al allow user to make the selection from the electronic programming Guide (EPG) using voice command as discussed in the Office Action. 
Kim et al also disclose, see paragraph 140, in case where an electronic device serving as the aforementioned central controller is a television, if an event of recording occurs, the television may output the occurred event. The television may receive a control command through voice input, and the control command may be display of a recording list, performance of an extended recording, display of an EPG. 
As explain above, both McKinney et al and Kim et al are in the same field of endeavor, and they both use voice command. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). See MPEP 2141.01(a), one ordinary skill in the art would have expect the combination of Kim et al and McKinney et al would produce an expect result. Kim et al suggested the central controller (see paragraph 140) is capable of efficiently managing an event (e.g. event of recording) generated from an electronic device. So, It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim et al into the teaching of McKinney et al to improve the efficiency of managing electronic device for user as suggested by paragraphs 6 and 140 of Kim.  “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992). “In determining whether the subject matter of a 
In pages 7-8 of Appeal Brief, Appellant argues the combination of McKinney, Kim and Arling fails to present a prima facie case of obviousness because the offered conclusion, which again relies upon nothing more than a generic reasons, does not explain in detail: a)…b)…c)…d…The Examiner disagrees. 
Arling teaches, see figure 1, paragraphs 18, 20, using smart device to control digital video record (DVR). Recording listing, and program guide can also be display in accordance with the control of the smart device. So, Mckinney, Kim and Arling are all in the same field of endeavor, and "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007), see MPEP 2140.01(a). Arling also teaches, see paragraph 59-60, “…the newly-ordered viewing history data may be used to prioritize an order in which the information within a content listing is displayed, i.e. to thereby provide a user-specific order to the listing of content of the program guide that is caused to be displayed”. As suggested by Arling the content listing is display in a user-specific order according to the user’s viewing history, so it is likely that user will be able to find his/her desired content easily, and therefore the convenience of the user is improved.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Arling into the teaching of Mckinney and Kim to improve user-specific order according to the user’s viewing history. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAQUAN ZHAO/Primary Examiner, Art Unit 2484             


                                                                                                                                                                                           Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484    

                                                                                                                                                                                                 /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481     
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484